DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed March 9, 2021 has been entered. Claims 1-20, 27-29, 31, and 33-39 are pending. Claims 1-12 and 16 are withdrawn as being directed towards non-elected inventions. Claims 13 and 37-39 have been amended. Claims 21-22 and 26 have been cancelled. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15, 17, 27, 31, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US Patent No. 6,309,681 B1; Oct. 30, 2001) in view of CDPB “California Dried Plum Board (Technical Bulletin “Dried Plums-Natural Replacement for Phosphates in Meat Products”, Feb. 2011. Retrieved from Internet URL: <https://californiaprunes.org/wp-content/uploads/2020/01/Tech-Bulletin-Phosphate-Replacement-for-posting.pdf>), Wang, Chichi (Seriously Asion: Korean Meat Marinades, March 4, 2011, pages 1-4, Retrieved from Internet URl: <www.seriouseats.com/2011/03/asian-korean-barbecue-meat-marinades.html>), and Van Goor (US 2009/0208617 A1; Aug. 20, 2009), as evidenced by Mares et al. (“Nutrition hints for sorbitol malabsorption”, Internal medicine and Gastroenterology Clinic, pages 1-2. [No date]. Retrieved from Internet URL: < http://www.gastroenterologie-ffm.de/patienteninformationen/sorbit_intolerance.pdf>).
Regarding claim 13, Prasad discloses a marinade comprising water (col 6 lines 40-65), salt, gelatin (col 5 lines 10-20; col 8, see examples) and a milk-based ingredient (col 4 lines 10-30). 
With respect to the marinade be used for tumbling a meat product, Prasad discloses that the marinade can be used for meat, however, the recitation in the claims that the marinade is “for tumbling a meat product” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Prasad discloses a marinade as presently claimed, it is clear that the 
While Prasad discloses a marinade as described above, Prasad is silent with respect to the marinade including a fruit juice. 
CDPB discloses a marinade for meat comprising plum juice concentrate (page 2). CDPB teaches that plums naturally contain 15% sorbitol, therefore falling within the claimed range of more than 11 wt%, and are beneficial for marinating meat as they replace unwanted ingredients used for processing meat to aid in moisture retention and extending the shelf life. With respect to the juice being Mirabelle plum juice, the examiner notes that CDPB teaches the generic use of plums and therefore any species of plums would be expected to have the same benefits for marinating meat. 
Wang discloses Korean meat marinades comprising pear juice or puree (page 2). Wang discloses that the pear juice or puree adds sweetness to the meat while also tenderizing the meat (page 2). While Wang discloses pear juice, Wang fails to specifically disclose that the juice is concentrated, however, it would have been obvious to one of ordinary skill in the art to use concentrated pear juice if desired. Using a concentrated version of the pear juice means that less water is present in the juice and therefore the marinade would require a lower amount of concentrated juice to achieve the same results as regular juice. 
It would have been obvious to one of ordinary skill in the art to have the marinade of Prasad comprise concentrated plum juice as taught by CDPB and concentrated pear juice as taught by Wang. Doing so would yield the predictable result of giving the meat 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it is obvious to combine two different fruit juices that are known in the art to provided benefits to meat in a marinade to the marinade of Prasad in order to provide another marinade composition that is used for the same purpose of marinating meats. 
With respect to the proportion of sorbitol in the concentrated fruit juice being more than 11% by weight, as discussed above, CDPB teaches that plums naturally 
Mares teaches that pears naturally have a high sorbitol content (page 1) and therefore the concentrated pear juice of Wang would naturally have a sorbitol content as evidenced by Mares.
As Mares discloses that it is known in the art that fruit naturally contains sorbitol and CDPB teaches that plums naturally contain 15% sorbitol, the concentrated fruit juice of the prior art would naturally have a sorbitol content and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of each type juice present in the concentrated fruit juice in order to achieve a desired proportion of sorbitol as each different fruit will have different levels of sorbitol.    
With respect to the amount of concentrated plum juice and concentrated pear juice in the concentrated fruit juice, Wang discloses Korean meat marinades comprising pear juice or puree (page 2). Wang discloses that the pear juice or puree adds sweetness to the meat while also tenderizing the meat (page 2). With respect to the amount of pear juice in the concentrated fruit juice, as stated above, Wang discloses that pear juice adds sweetness and tenderizes the meat. Therefore, depending on the benefits desired from the fruit juice, one of ordinary skill in the art can vary the amount of each juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated pear juice within the concentrated fruit juice between 10 and 30 wt%.  
CDPB further teaches that the amount of concentrated plum juice in the marinade can be from 1.5 to 3% (Page 3).  With respect to the amount of plum juice in 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the proportion of each juice is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Prasad discloses a marinade comprising a milk-based ingredient as described above, but fails to disclose that the milk-based ingredient is cream. 
Van Goor discloses a meat marinade and further teaches that the meat marinade includes cream as cream is a suitable fat and protein source for the marinade ([0014]). Van Goor teaches that the cream provides the marinade with fat and protein that aids in tenderizing the meat and giving it a juicier texture ([0006]-[0014] and [0045]-[0049]). 
It would have been obvious to one of ordinary skill in the art to use cream as the milk-based ingredient in Prasad as Van Goor discloses that cream provides suitable fat and protein for the marinade and therefore would predictably function the same in the marinade of Prasad. This is a simple substitution of one know milk-based ingredient for another and is an obvious variant over the prior art to result in a meat product that is sufficiently tenderized and juicier as taught by Van Goor. 
Regarding the proportion of cream and gelatin being between 15 and 30 wt. % and the ratio of cream to gelatin being between 99.5 to 0.5 and 97 to 3, as stated above, Prasad teaches that the marinade comprises gelatin. Prasad further teaches that gelatin is included as part of a texture improving agent in an amount up to 60 wt.%, with the texture improving agent in an amount of 30 to 60 wt. % of the marinade (col 3 lines 18-21, col 5 line 59 – col 6 line 5). Therefore, Prasad teaches that the marinade comprises up to about 36 wt. % gelatin (60% gelatin in 60% texture improving agent).

With respect to the amount of cream, Van Goor teaches that the amount of cream is varied depending on the fat and protein content of the product (e.g. the type of meat used) to achieve a marinade with a desired fat and protein content ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of cream present in the marinade depending on the type of meat used and the desired fat and protein content for the marinade. Adding a higher amount of cream will give the marinade a higher fat and protein content and would have been obvious to do so if using a leaner cut of meat in the marinade. 
Further, as both Prasad and Van Goor teach that it is known in the art for marinades to comprise gelatin and cream, with Prasad teaching gelatin in an amount of up to 36 wt. % and Van Goor providing motivation why one of ordinary skill in the art would vary the amount of cream present, it would have been obvious to vary the combined proportion of cream and gelatin to result in a marinade having a proportion of cream and gelatin together between 15 and 30 wt. %. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the proportion and cream and gelatin together depending on the desired use of the marinade and desired protein and fat content as taught by both Prasad and Van Goor. There is nothing unexpected regarding the claimed amount as both the cream and gelatin continue to function predictably as taught by the prior art 
With respect to the ratio of cream to gelatin, it would have been obvious to vary the amount of both cream and gelatin to result in a desired ratio of cream to gelatin for all the reasons as stated above. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the ratio of cream to gelatin to result in a desired ratio of cream to gelatin depending on the desired use of the marinade and desired protein and fat content as taught by both Prasad and Van Goor. There is nothing unexpected regarding the claimed ratio as both the cream and gelatin continue to function predictably as taught by the prior art and therefore, absent a showing of criticality, such claimed ratio is merely an obvious variant over the prior art. 
Regarding claim 14, CDPB further teaches that the amount of concentrated plum juice in the marinade can be from 1.5 to 3% (Page 3), thus overlapping the claimed range of 3 to 10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
	Therefore, it would have been obvious to include the concentrated plum juice and concentrated pear juice of the prior art in a similar amount as taught by CDPB in the marinade of Prasad for the same reasons as stated above, as it provides benefits to the meat composition and therefore would predictably provide the same benefits to the 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the amount of concentrated juice in the marinade is merely an obvious variant over the prior art. 
Regarding claim 15, Prasad further teaches that the marinade can include starch (col 2 lines 25-30).
Regarding claim 17, the prior art discloses a meat product with the marinade as described above absorbed into the meat. 
Regarding claim 27, CDPB further teaches that the amount of concentrated juice in the marinade can be from 1.5 to 3% (Page 3), while the instant claims require between 5 and 8 wt %.
Wang fails to disclose that amount of pear juice in a marinade, but teaches that it adds sweetness to the meat while also tenderizing the meat (page 2). It would have been obvious to one of ordinary skill in the art to vary the amount of each juice in the concentrated fruit juice to arrive at a desired concentration of fruit juice in the marinade depending on the desired properties of the meat, as Wang discloses that pear juice 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the amount of concentrated juice in the marinade is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of different fruit juices in the claimed amounts to make a combined fruit juice.  All continue to function predictably by providing the benefits to meat in a marinade as described above.
Regarding claim 31, Wang discloses Korean meat marinades comprising pear juice or puree (page 2). Wang discloses that the pear juice or puree adds sweetness to the meat while also tenderizing the meat (page 2). With respect to the amount of pear juice in the concentrated fruit juice, as stated above, Wang discloses that pear juice adds sweetness and tenderizes the meat. Therefore, depending on the benefits desired from the fruit juice, one of ordinary skill in the art can vary the amount of each juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated pear juice within the concentrated fruit juice.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the proportion of pear juice is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Regarding claim 33, CDPB further teaches that the amount of concentrated plum juice in the marinade can be from 1.5 to 3% (Page 3).  With respect to the amount of plum juice in the concentrated fruit juice, as stated above, CDPB discloses that it replaces unwanted ingredients used for processing meat to aid in moisture retention and extending the shelf life. Therefore, depending on the benefits desired from the fruit juice, one of ordinary skill in the art can vary the amount of each juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated plum juice within the concentrated fruit juice being 41.4 wt%.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the proportion of plum juice is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of different fruit juices to make a combined fruit juice.  All continue to function predictably by providing the benefits to meat in a marinade as described above.
Regarding claim 36, as stated above, CDPB discloses a marinade for meat comprising plum juice concentrate (page 2). CDPB teaches that plums naturally contain 15% sorbitol, therefore falling within the claimed range of 12 to 14 wt%. 
Further, Mares teaches that pears naturally have a high sorbitol content (page 1) and therefore the concentrated pear juice of Wang would naturally have a sorbitol content.
As Mares discloses that it is known in the art that fruit naturally contains sorbitol and CDPB teaches that plums naturally contain 15% sorbitol, the concentrated fruit juice of the prior art would naturally have a sorbitol content and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of each type juice present in the concentrated fruit juice in order to achieve a desired proportion of sorbitol as each different fruit will have different levels of sorbitol.    
 
Claims 18-20, 29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US Patent No. 6,309,681 B1; Oct. 30, 2001), CDPB “California Dried Plum Board (Technical Bulletin “Dried Plums-Natural Replacement for Phosphates in Meat Products”, Feb. 2011. Retrieved from Internet URL: <https://californiaprunes.org/wp-content/uploads/2020/01/Tech-Bulletin-Phosphate-Replacement-for-posting.pdf>), Wang, Chichi (Seriously Asion: Korean Meat Marinades, March 4, 2011, pages 1-4, Retrieved from Internet URl: <www.seriouseats.com/2011/03/asian-korean-barbecue-meat-marinades.html>) and Van Goor (US 2009/0208617 A1; Aug. 20, 2009) as evidenced by Mares et al. (“Nutrition hints for sorbitol malabsorption”, Internal medicine and Gastroenterology Clinic, pages 1-2. [No date]. Retrieved from Internet URL: < http://www.gastroenterologie-ffm.de/patienteninformationen/sorbit_intolerance.pdf>) as applied to claim 13 above, and further in view of Molyneux, Joyce (“Duck Legs with Quinces”, Published 1990, pages 1-2, Retrieved from Internet URL: < https://app.ckbk.com/recipe/carv12640c08s001r016/duck-legs-with-quinces>) and Samia (“Quince or is it mogwa?”, The Korean Herald, April 4, 2010, pages 1-17, Retrieved from Internet URL: < http://www.koreaherald.com/view.php?ud=20081129000011>).
Regarding claim 18, as described above, the prior art teaches a marinade comprising concentrated fruit juice, wherein the concentrated fruit juice comprises plum and pear juice. The prior art, however, fails to further teaches a third juice, wherein the third juice is quince juice. 
Molyneux discloses a recipe for duck legs and further teaches marinating the duck legs in quince juices (See Method). Samia discloses a discussion of quinces and further teaches that quince aids in tenderizing meat (page 5).
It would have been obvious to one of ordinary skill in the art to further add quince juice to the concentrated fruit juice in the marinade as described above. Molyneux 
With respect to the quince juice being concentrated, it would have been obvious to one of ordinary skill in the art to use concentrated quince juice if desired. Using a concentrated version of quince juice means that less water is present in the juice and therefore the marinade would require a lower amount of concentrated juice to achieve the same results as regular juice. 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it is obvious to combine three different fruit juices that are known in the art to provided benefits to meat in a marinade to the marinade of Prasad in order to provide a marinade composition comprising a mixture of plum juice, pear juice, and quince juice that is used for the same purpose being marinating meats. 
Regarding claims 19-20 and 29, as described above, the concentrated fruit juice of the prior art consists of the three juices as claimed, pear, plum and quince, and therefore the concentrated fruit juice consists of 100% of a mixture of concentrated pear, concentrated plum, and concentrated quince juice, therefore falling within the 
Regarding claims 34-35, as stated above, the prior art teaches the combination of the three claimed juices. 
With respect to the proportion of concentrated quince juice in the concentrated fruit juice, Molyneux discloses marinating duck legs in quince juices (See Method) and Samia further teaches that quince aids in tenderizing meat (page 5). Therefore, depending on the benefits desired from the fruit juice as taught by the prior art, one of ordinary skill in the art can vary the amount of quince juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated quince juice within the concentrated fruit juice in an amount between 10 and 35 wt%.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the proportion of quince juice is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of different fruit juices to make a combined fruit juice.  All continue to function predictably by providing the benefits to meat in a marinade as described above.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US Patent No. 6,309,681 B1; Oct. 30, 2001), CDPB “California Dried Plum Board (Technical Bulletin “Dried Plums-Natural Replacement for Phosphates in Meat Products”, Feb. 2011. Retrieved from Internet URL: <https://californiaprunes.org/wp-content/uploads/2020/01/Tech-Bulletin-Phosphate-Replacement-for-posting.pdf>), Wang, Chichi (Seriously Asion: Korean Meat Marinades, March 4, 2011, pages 1-4, Retrieved from Internet URl: <www.seriouseats.com/2011/03/asian-korean-barbecue-meat-marinades.html>) and Van Goor (US 2009/0208617 A1; Aug. 20, 2009) as evidenced by Mares et al. (“Nutrition hints for sorbitol malabsorption”, Internal medicine and Gastroenterology Clinic, pages 1-2. [No date]. Retrieved from Internet URL: < http://www.gastroenterologie-ffm.de/patienteninformationen/sorbit_intolerance.pdf>) as applied to claim 15 above, and further in view of Halden et al. (US Patent No. 5,158,794; Oct. 27, 1992).
Regarding claim 28, Prasad discloses a marinade comprising starch as described above, but fails to disclose that the starch is maize. 

It would have been obvious to one of ordinary skill in the art to use maize as the starch ingredient in Prasad as Halden discloses that starch reduced the loss of juices while also reducing cooking time and tenderizing meat, and therefore the maize would predictably function the same in the marinade of Prasad. This is a simple substitution of one known starch ingredient for another and is an obvious variant over the prior art.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US Patent No. 6,309,681 B1; Oct. 30, 2001) in view of Wang, Chichi (Seriously Asion: Korean Meat Marinades, March 4, 2011, pages 1-4, Retrieved from Internet URl: <www.seriouseats.com/2011/03/asian-korean-barbecue-meat-marinades.html>), Molyneux, Joyce (“Duck Legs with Quinces”, Published 1990, pages 1-2, Retrieved from Internet URL: < https://app.ckbk.com/recipe/carv12640c08s001r016/duck-legs-with-quinces>),  Samia (“Quince or is it mogwa?”, The Korean Herald, April 4, 2010, pages 1-17, Retrieved from Internet URL: < http://www.koreaherald.com/view.php?ud=20081129000011>) and Van Goor (US 2009/0208617 A1; Aug. 20, 2009), as evidenced by Mares et al. (“Nutrition hints for sorbitol malabsorption”, Internal medicine and Gastroenterology Clinic, pages 1-2. [No date]. Retrieved from Internet URL: < http://www.gastroenterologie-ffm.de/patienteninformationen/sorbit_intolerance.pdf>).
Regarding claim 37, Prasad discloses a marinade comprising water (col 6 lines 40-65), salt, gelatin (col 5 lines 10-20; col 8, see examples) and a milk-based ingredient (col 4 lines 10-30). 
With respect to the marinade be used for tumbling a meat product, Prasad discloses that the marinade can be used for meat, however, the recitation in the claims that the marinade is “for tumbling a meat product” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Prasad discloses a marinade as presently claimed, it is clear that the marinade of Prasad would be capable of performing the intended use, i.e. tumbling a meat product, presently claimed as required in the above cited portion of the MPEP.
While Prasad discloses a marinade as described above, Prasad is silent with respect to the marinade including a fruit juice. 
Wang discloses Korean meat marinades comprising pear juice or puree (page 2). Wang discloses that the pear juice or puree adds sweetness to the meat while also 
Molyneux discloses a recipe for duck legs and further teaches marinating the duck legs in quince juices (See Method). Samia discloses a discussion of quinces and further teaches that quince aids in tenderizing meat (page 5).
It would have been obvious to one of ordinary skill in the art to further add quince juice to the concentrated fruit juice in the marinade as described above. Molyneux discloses that quince juice in known in the art for marinating a meat product and therefore adding quince juice to the marinade in Prasad would yield the predictable result of further tenderizing the meat as taught by Samia.  
With respect to the quince juice being concentrated, it would have been obvious to one of ordinary skill in the art to use concentrated quince juice if desired. Using a concentrated version of quince juice means that less water is present in the juice and therefore the marinade would require a lower amount of concentrated juice to achieve the same results as regular juice. 
It would have been obvious to one of ordinary skill in the art to have the marinade of Prasad comprise concentrated pear juice as taught by Wang and concentrated quince juice as taught by Molyneux and Samia. Doing so would yield the predictable 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it is obvious to combine two different fruit juices that are known in the art to provided benefits to meat in a marinade to the marinade of Prasad in order to provide another marinade composition that is used for the same purpose of marinating meats. 
With respect to the proportion of sorbitol in the concentrated fruit juice being more than 11% by weight, the prior art fails to teach such limitation. 

As Mares discloses that it is known in the art that fruit naturally contains sorbitol, the pear and quince juice would naturally have a sorbitol content and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of each type juice present in the concentrated fruit juice in order to achieve a desired proportion of sorbitol as each different fruit will have different levels of sorbitol.    
With respect to the amount of concentrated pear juice in the concentrated fruit juice, Wang discloses Korean meat marinades comprising pear juice or puree (page 2). Wang discloses that the pear juice or puree adds sweetness to the meat while also tenderizing the meat (page 2). Therefore, depending on the benefits desired from the fruit juice, such as the amount of sweetness and tenderizing desired for the marinade, one of ordinary skill in the art can vary the amount of pear juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated pear juice within the concentrated fruit juice between 10 and 30 wt%.  
With respect to the proportion of concentrated quince juice in the concentrated fruit juice, Molyneux discloses marinating duck legs in quince juices (See Method) and Samia further teaches that quince aids in tenderizing meat (page 5). Therefore, depending on the benefits desired from the fruit juice as taught by the prior art, one of ordinary skill in the art can vary the amount of quince juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated quince juice within the concentrated fruit juice in an amount between 10 and 35 wt%.  

Applicant has not shown any criticality for the claimed range and therefore the proportion of each juice is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of different fruit juices to make a combined fruit juice.  All continue to function predictably by providing the benefits to meat in a marinade as described above.
Prasad discloses a marinade comprising a milk-based ingredient as described above, but fails to disclose that the milk-based ingredient is cream. 
Van Goor discloses a meat marinade and further teaches that the meat marinade includes cream as cream is a suitable fat and protein source for the marinade ([0014]). 
It would have been obvious to one of ordinary skill in the art to use cream as the milk-based ingredient in Prasad as Van Goor discloses that cream provides suitable fat and protein for the marinade and therefore would predictably function the same in the marinade of Prasad. This is a simple substitution of one know milk-based ingredient for another and is an obvious variant over the prior art to result in a meat product that is sufficiently tenderized and juicier as taught by Van Goor. 
Regarding the proportion of cream and gelatin being between 15 and 30 wt. % and the ratio of cream to gelatin being between 99.5 to 0.5 and 97 to 3, as stated above, Prasad teaches that the marinade comprises gelatin. Prasad further teaches that gelatin is included as part of a texture improving agent in an amount up to 60 wt.%, with the texture improving agent in an amount of 30 to 60 wt. % of the marinade (col 3 lines 18-21, col 5 line 59 – col 6 line 5). Therefore, Prasad teaches that the marinade comprises up to about 36 wt. % gelatin (60% gelatin in 60% texture improving agent).
Prasad additionally teaches that the amount of gelatin can be varied so as to maximize performance in specific ovens (col 5 lines 65-67). 
With respect to the amount of cream, Van Goor teaches that the amount of cream is varied depending on the fat and protein content of the product (e.g. the type of meat used) to achieve a marinade with a desired fat and protein content ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of cream present in the marinade depending on the type of meat used and the desired fat and protein content for the marinade. Adding a higher amount of cream will 
Further, as both Prasad and Van Goor teach that it is known in the art for marinades to comprise gelatin and cream, with Prasad teaching gelatin in an amount of up to 36 wt. % and Van Goor providing motivation why one of ordinary skill in the art would vary the amount of cream present, it would have been obvious to vary the combined proportion of cream and gelatin to result in a marinade having a proportion of cream and gelatin together between 15 and 30 wt. %. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the proportion and cream and gelatin together depending on the desired use of the marinade and desired protein and fat content as taught by both Prasad and Van Goor. There is nothing unexpected regarding the claimed amount as both the cream and gelatin continue to function predictably as taught by the prior art and therefore, absent a showing of criticality, such amount is merely an obvious variant over the prior art. 
With respect to the ratio of cream to gelatin, it would have been obvious to vary the amount of both cream and gelatin to result in a desired ratio of cream to gelatin for all the reasons as stated above. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the ratio of cream to gelatin to result in a desired ratio of cream to gelatin depending on the desired use of the marinade and desired protein and fat content as . 


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US Patent No. 6,309,681 B1; Oct. 30, 2001) in view of CDPB “California Dried Plum Board (Technical Bulletin “Dried Plums-Natural Replacement for Phosphates in Meat Products”, Feb. 2011. Retrieved from Internet URL: <https://californiaprunes.org/wp-content/uploads/2020/01/Tech-Bulletin-Phosphate-Replacement-for-posting.pdf>), Molyneux, Joyce (“Duck Legs with Quinces”, Published 1990, pages 1-2, Retrieved from Internet URL: < https://app.ckbk.com/recipe/carv12640c08s001r016/duck-legs-with-quinces>), Samia (“Quince or is it mogwa?”, The Korean Herald, April 4, 2010, pages 1-17, Retrieved from Internet URL: < http://www.koreaherald.com/view.php?ud=20081129000011>), and Van Goor (US 2009/0208617 A1; Aug. 20, 2009).
Regarding claim 38, Prasad discloses a marinade comprising water (col 6 lines 40-65), salt, gelatin (col 5 lines 10-20; col 8, see examples) and a milk-based ingredient (col 4 lines 10-30). 
With respect to the marinade be used for tumbling a meat product, Prasad discloses that the marinade can be used for meat, however, the recitation in the claims 
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Prasad discloses a marinade as presently claimed, it is clear that the marinade of Prasad would be capable of performing the intended use, i.e. tumbling a meat product, presently claimed as required in the above cited portion of the MPEP.
While Prasad discloses a marinade as described above, Prasad is silent with respect to the marinade including a fruit juice. 
CDPB discloses a marinade for meat comprising plum juice concentrate (page 2). CDPB teaches that plums naturally contain 15% sorbitol, therefore falling within the claimed range of more than 11 wt%, and are beneficial for marinating meat as they replace unwanted ingredients used for processing meat to aid in moisture retention and extending the shelf life. With respect to the juice being Mirabelle plum juice, the examiner notes that CDPB teaches the generic use of plums and therefore any species of plums would be expected to have the same benefits for marinating meat. 

It would have been obvious to one of ordinary skill in the art to further add quince juice to the concentrated fruit juice in the marinade as described above. Molyneux discloses that quince juice in known in the art for marinating a meat product and therefore adding quince juice to the marinade in Prasad would yield the predictable result of further tenderizing the meat as taught by Samia.  
With respect to the quince juice being concentrated, it would have been obvious to one of ordinary skill in the art to use concentrated quince juice if desired. Using a concentrated version of quince juice means that less water is present in the juice and therefore the marinade would require a lower amount of concentrated juice to achieve the same results as regular juice. 
It would have been obvious to one of ordinary skill in the art to have the marinade of Prasad comprise concentrated plum juice as taught by CDPB and concentrated Quince juice as taught by Molyneux and Samia. Doing so would yield the predictable result of giving the meat product of Prasad moisture retention while extending the shelf life as taught by CDPB and tenderizing as taught by Samia.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it is obvious to combine two different fruit juices that are known in the art to provided benefits to meat in a marinade to the marinade of Prasad in order to provide another marinade composition that is used for the same purpose of marinating meats. 
With respect to the proportion of sorbitol in the concentrated fruit juice being more than 11% by weight, as discussed above, CDPB teaches that plums naturally contain 15% sorbitol, therefore falling within the claimed range of more than 11 wt%. Molyneux and Samia are silent with respect to the amount of sorbitol in the quince juice. However, it would have been obvious to one of ordinary skill in the art to vary the amount of each type juice present in the concentrated fruit juice in order to achieve a desired proportion of sorbitol as each different fruit will have different levels of sorbitol.    
With respect to the amount of plum juice in the concentrated fruit juice, as stated above, CDPB discloses that it replaces unwanted ingredients used for processing meat 
With respect to the proportion of concentrated quince juice in the concentrated fruit juice, Molyneux discloses marinating duck legs in quince juices (See Method) and Samia further teaches that quince aids in tenderizing meat (page 5). Therefore, depending on the benefits desired from the fruit juice as taught by the prior art, one of ordinary skill in the art can vary the amount of quince juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated quince juice within the concentrated fruit juice in an amount between 10 and 35 wt%.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the proportion of each juice is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of different fruit juices to make a combined fruit juice.  All continue to function predictably by providing the benefits to meat in a marinade as described above.
Prasad discloses a marinade comprising a milk-based ingredient as described above, but fails to disclose that the milk-based ingredient is cream. 
Van Goor discloses a meat marinade and further teaches that the meat marinade includes cream as cream is a suitable fat and protein source for the marinade ([0014]). Van Goor teaches that the cream provides the marinade with fat and protein that aids in tenderizing the meat and giving it a juicier texture ([0006]-[0014] and [0045]-[0049]). 
It would have been obvious to one of ordinary skill in the art to use cream as the milk-based ingredient in Prasad as Van Goor discloses that cream provides suitable fat and protein for the marinade and therefore would predictably function the same in the marinade of Prasad. This is a simple substitution of one know milk-based ingredient for another and is an obvious variant over the prior art to result in a meat product that is sufficiently tenderized and juicier as taught by Van Goor. 
Regarding the proportion of cream and gelatin being between 15 and 30 wt. % and the ratio of cream to gelatin being between 99.5 to 0.5 and 97 to 3, as stated above, Prasad teaches that the marinade comprises gelatin. Prasad further teaches that gelatin is included as part of a texture improving agent in an amount up to 60 wt.%, with the texture improving agent in an amount of 30 to 60 wt. % of the marinade (col 3 lines 
Prasad additionally teaches that the amount of gelatin can be varied so as to maximize performance in specific ovens (col 5 lines 65-67). 
With respect to the amount of cream, Van Goor teaches that the amount of cream is varied depending on the fat and protein content of the product (e.g. the type of meat used) to achieve a marinade with a desired fat and protein content ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of cream present in the marinade depending on the type of meat used and the desired fat and protein content for the marinade. Adding a higher amount of cream will give the marinade a higher fat and protein content and would have been obvious to do so if using a leaner cut of meat in the marinade. 
Further, as both Prasad and Van Goor teach that it is known in the art for marinades to comprise gelatin and cream, with Prasad teaching gelatin in an amount of up to 36 wt. % and Van Goor providing motivation why one of ordinary skill in the art would vary the amount of cream present, it would have been obvious to vary the combined proportion of cream and gelatin to result in a marinade having a proportion of cream and gelatin together between 15 and 30 wt. %. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the proportion and cream and gelatin together depending on the desired use of the marinade and desired protein and fat content as taught by both Prasad and Van Goor. There is nothing unexpected regarding the claimed amount 
With respect to the ratio of cream to gelatin, it would have been obvious to vary the amount of both cream and gelatin to result in a desired ratio of cream to gelatin for all the reasons as stated above. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the ratio of cream to gelatin to result in a desired ratio of cream to gelatin depending on the desired use of the marinade and desired protein and fat content as taught by both Prasad and Van Goor. There is nothing unexpected regarding the claimed ratio as both the cream and gelatin continue to function predictably as taught by the prior art and therefore, absent a showing of criticality, such claimed ratio is merely an obvious variant over the prior art. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US Patent No. 6,309,681 B1; Oct. 30, 2001) in view of CDPB “California Dried Plum Board (Technical Bulletin “Dried Plums-Natural Replacement for Phosphates in Meat Products”, Feb. 2011. Retrieved from Internet URL: <https://californiaprunes.org/wp-content/uploads/2020/01/Tech-Bulletin-Phosphate-Replacement-for-posting.pdf>), Wang, Chichi (Seriously Asion: Korean Meat Marinades, March 4, 2011, pages 1-4, Retrieved from Internet URl: <www.seriouseats.com/2011/03/asian-korean-barbecue-meat-marinades.html>), Molyneux, Joyce (“Duck Legs with Quinces”, Published 1990, pages 1-2, Retrieved from Internet URL: < https://app.ckbk.com/recipe/carv12640c08s001r016/duck-legs-with-quinces>), Samia (“Quince or is it mogwa?”, The Korean Herald, April 4, 2010, pages 1-17, Retrieved from Internet URL: < http://www.koreaherald.com/view.php?ud=20081129000011>) and Van Goor (US 2009/0208617 A1; Aug. 20, 2009), as evidenced by Mares et al. (“Nutrition hints for sorbitol malabsorption”, Internal medicine and Gastroenterology Clinic, pages 1-2. [No date]. Retrieved from Internet URL: < http://www.gastroenterologie-ffm.de/patienteninformationen/sorbit_intolerance.pdf>).
Regarding claim 39, Prasad discloses a marinade comprising water (col 6 lines 40-65), salt, gelatin (col 5 lines 10-20; col 8, see examples) and a milk-based ingredient (col 4 lines 10-30). 
With respect to the marinade be used for tumbling a meat product, Prasad discloses that the marinade can be used for meat, however, the recitation in the claims that the marinade is “for tumbling a meat product” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and 
While Prasad discloses a marinade as described above, Prasad is silent with respect to the marinade including a fruit juice. 
CDPB discloses a marinade for meat comprising plum juice concentrate (page 2). CDPB teaches that plums naturally contain 15% sorbitol, therefore falling within the claimed range of more than 11 wt%, and are beneficial for marinating meat as they replace unwanted ingredients used for processing meat to aid in moisture retention and extending the shelf life. With respect to the juice being Mirabelle plum juice, the examiner notes that CDPB teaches the generic use of plums and therefore any species of plums would be expected to have the same benefits for marinating meat.
Wang discloses Korean meat marinades comprising pear juice or puree (page 2). Wang discloses that the pear juice or puree adds sweetness to the meat while also tenderizing the meat (page 2). While Wang discloses pear juice, Wang fails to specifically disclose that the juice is concentrated, however, it would have been obvious to one of ordinary skill in the art to use concentrated pear juice if desired. Using a concentrated version of the pear juice means that less water is present in the juice and therefore the marinade would require a lower amount of concentrated juice to achieve the same results as regular juice.  

It would have been obvious to one of ordinary skill in the art to further add quince juice to the concentrated fruit juice in the marinade as described above. Molyneux discloses that quince juice in known in the art for marinating a meat product and therefore adding quince juice to the marinade in Prasad would yield the predictable result of further tenderizing the meat as taught by Samia.  
With respect to the quince juice being concentrated, it would have been obvious to one of ordinary skill in the art to use concentrated quince juice if desired. Using a concentrated version of quince juice means that less water is present in the juice and therefore the marinade would require a lower amount of concentrated juice to achieve the same results as regular juice. 
It would have been obvious to one of ordinary skill in the art to have the marinade of Prasad comprise concentrated plum juice as taught by CDPB, concentrated pear juice as taught by Wang, and concentrated Quince juice as taught by Molyneux and Samia. Doing so would yield the predictable result of giving the meat product of Prasad moisture retention while extending the shelf life as taught by CDPB, sweetness as taught by Wang, tenderizing as taught by Samia.
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Therefore, it is obvious to combine two different fruit juices that are known in the art to provided benefits to meat in a marinade to the marinade of Prasad in order to provide another marinade composition that is used for the same purpose of marinating meats. 
With respect to the proportion of sorbitol in the concentrated fruit juice being more than 10% by weight, as discussed above, CDPB teaches that plums naturally contain 15% sorbitol, therefore falling within the claimed range of more than 10 wt%. Molyneux and Samia are silent with respect to the amount of sorbitol in the quince juice. 
Mares teaches that pears naturally have a high sorbitol content (page 1) and therefore the concentrated pear juice of Wang would naturally have a sorbitol content.
As Mares discloses that it is known in the art that fruit naturally contains sorbitol and CDPB teaches that plums naturally contain 15% sorbitol, the concentrated fruit 
With respect to the amount of plum juice in the concentrated fruit juice, as stated above, CDPB discloses that it replaces unwanted ingredients used for processing meat to aid in moisture retention and extending the shelf life. Therefore, depending on the benefits desired from the fruit juice, one of ordinary skill in the art can vary the amount of each juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated plum juice within the concentrated fruit juice between 15 and 42.5 wt%.  
With respect to the amount of concentrated pear juice in the concentrated fruit juice, Wang discloses Korean meat marinades comprising pear juice or puree (page 2). Wang discloses that the pear juice or puree adds sweetness to the meat while also tenderizing the meat (page 2). Therefore, depending on the benefits desired from the fruit juice, such as the amount of sweetness and tenderizing desired for the marinade, one of ordinary skill in the art can vary the amount of pear juice within the concentrated fruit juice through routine experimentation to arrive at a proportion of concentrated pear juice within the concentrated fruit juice between 10 and 30 wt%.  
With respect to the proportion of concentrated quince juice in the concentrated fruit juice, Molyneux discloses marinating duck legs in quince juices (See Method) and Samia further teaches that quince aids in tenderizing meat (page 5). Therefore, depending on the benefits desired from the fruit juice as taught by the prior art, one of 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not shown any criticality for the claimed range and therefore the proportion of each juice is merely an obvious variant over the prior art. 
Further, from In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the combination of different fruit juices to make a combined fruit juice.  All continue to function predictably by providing the benefits to meat in a marinade as described above.
Prasad discloses a marinade comprising a milk-based ingredient as described above, but fails to disclose that the milk-based ingredient is cream. 

It would have been obvious to one of ordinary skill in the art to use cream as the milk-based ingredient in Prasad as Van Goor discloses that cream provides suitable fat and protein for the marinade and therefore would predictably function the same in the marinade of Prasad. This is a simple substitution of one know milk-based ingredient for another and is an obvious variant over the prior art to result in a meat product that is sufficiently tenderized and juicier as taught by Van Goor. 
Regarding the proportion of cream and gelatin being between 15 and 30 wt. % and the ratio of cream to gelatin being between 99.5 to 0.5 and 97 to 3, as stated above, Prasad teaches that the marinade comprises gelatin. Prasad further teaches that gelatin is included as part of a texture improving agent in an amount up to 60 wt.%, with the texture improving agent in an amount of 30 to 60 wt. % of the marinade (col 3 lines 18-21, col 5 line 59 – col 6 line 5). Therefore, Prasad teaches that the marinade comprises up to about 36 wt. % gelatin (60% gelatin in 60% texture improving agent).
Prasad additionally teaches that the amount of gelatin can be varied so as to maximize performance in specific ovens (col 5 lines 65-67). 
With respect to the amount of cream, Van Goor teaches that the amount of cream is varied depending on the fat and protein content of the product (e.g. the type of meat used) to achieve a marinade with a desired fat and protein content ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the 
Further, as both Prasad and Van Goor teach that it is known in the art for marinades to comprise gelatin and cream, with Prasad teaching gelatin in an amount of up to 36 wt. % and Van Goor providing motivation why one of ordinary skill in the art would vary the amount of cream present, it would have been obvious to vary the combined proportion of cream and gelatin to result in a marinade having a proportion of cream and gelatin together between 15 and 30 wt. %. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the proportion and cream and gelatin together depending on the desired use of the marinade and desired protein and fat content as taught by both Prasad and Van Goor. There is nothing unexpected regarding the claimed amount as both the cream and gelatin continue to function predictably as taught by the prior art and therefore, absent a showing of criticality, such amount is merely an obvious variant over the prior art. 
With respect to the ratio of cream to gelatin, it would have been obvious to vary the amount of both cream and gelatin to result in a desired ratio of cream to gelatin for all the reasons as stated above. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to . 



Response to Arguments
Applicant’s amendment cancelling claims 21-22 has overcome the 112(d) rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments have been fully considered but were not found persuasive. Applicant’s arguments against the examiner’s position being on page 11. 
Applicant argues on pages 11-12 that the prior art fails to teach or suggest the recited amount of gelatin and cream in the marinade or the ratio of cream to gelatin in the marinade. 
This is not found persuasive as the examiner recognizes that Prasad fails to teach cream. Prasad discloses a marinade comprising a milk-based ingredient as described above, but fails to disclose that the milk-based ingredient is cream. 
Van Goor discloses a meat marinade and further teaches that the meat marinade includes cream as cream is a suitable fat and protein source for the marinade ([0014]). 
It would have been obvious to one of ordinary skill in the art to use cream as the milk-based ingredient in Prasad as Van Goor discloses that cream provides suitable fat and protein for the marinade and therefore would predictably function the same in the marinade of Prasad. This is a simple substitution of one know milk-based ingredient for another and is an obvious variant over the prior art to result in a meat product that is sufficiently tenderized and juicier as taught by Van Goor. 
Regarding the proportion of cream and gelatin being between 15 and 30 wt. % and the ratio of cream to gelatin being between 99.5 to 0.5 and 97 to 3, as stated above, Prasad teaches that the marinade comprises gelatin. Prasad further teaches that gelatin is included as part of a texture improving agent in an amount up to 60 wt.%, with the texture improving agent in an amount of 30 to 60 wt. % of the marinade (col 3 lines 18-21, col 5 line 59 – col 6 line 5). Therefore, Prasad teaches that the marinade comprises up to about 36 wt. % gelatin (60% gelatin in 60% texture improving agent).
Prasad additionally teaches that the amount of gelatin can be varied so as to maximize performance in specific ovens (col 5 lines 65-67). 
With respect to the amount of cream, Van Goor teaches that the amount of cream is varied depending on the fat and protein content of the product (e.g. the type of meat used) to achieve a marinade with a desired fat and protein content ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the amount of cream present in the marinade depending on the type of meat used and the desired fat and protein content for the marinade. Adding a higher amount of cream will 
Further, as both Prasad and Van Goor teach that it is known in the art for marinades to comprise gelatin and cream, with Prasad teaching gelatin in an amount of up to 36 wt. % and Van Goor providing motivation why one of ordinary skill in the art would vary the amount of cream present, it would have been obvious to vary the combined proportion of cream and gelatin to result in a marinade having a proportion of cream and gelatin together between 15 and 30 wt. %. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the proportion and cream and gelatin together depending on the desired use of the marinade and desired protein and fat content as taught by both Prasad and Van Goor. There is nothing unexpected regarding the claimed amount as both the cream and gelatin continue to function predictably as taught by the prior art and therefore, absent a showing of criticality, such amount is merely an obvious variant over the prior art. 
With respect to the ratio of cream to gelatin, it would have been obvious to vary the amount of both cream and gelatin to result in a desired ratio of cream to gelatin for all the reasons as stated above. Prasad teaches that gelatin can be provided in a low amount depending on the desired application and cream is varied depending on the type of fat and protein desired and therefore it is well within the ordinary skill in the art to vary the ratio of cream to gelatin to result in a desired ratio of cream to gelatin depending on the desired use of the marinade and desired protein and fat content as 
Therefore, the use of both gelatin and cream in marinade is well known in the art. The specific amounts of each present would have been obvious to one of ordinary skill in the art as stated above. 
Further, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Applicant has not providing a showing of criticality for the claimed proportion of cream and gelatin and the ratio of cream to gelatin. A showing of criticality is a showing that the claimed ranges produce new and unexpected results over the prior art by providing data within the claimed range and right outside the claimed range. As applicant has not demonstrated such criticality for the claimed range and the prior art teaches the role of gelatin and cream in marinades, it is well within the ordinary skill in the art to vary the amount of both gelatin and cream to arrive at a desired proportion and ratio. Therefore, this argument is not persuasive. 

This is not found persuasive as the instant specification does not provide any details for the inventive marinade used and the comparison marinade. The examiner notes that each ingredient and the amount of each ingredient will affect the effectiveness of the marinade. Absent a detailed showing of unexpected results, this argument is not convincing, given that each ingredient in the claimed marinade in known in the prior art to be useful in marinades. The prior art teaches that the use of cream and fruit juice aids in tenderizing the meat as stated above. Therefore, the combination of the prior art renders obvious the claimed marinade and provides a meat product that is tender and juicier than without the claimed ingredients.
Further, applicant’s assertion of unexpected results compares a marinade of the instant invention with a conventional marinade containing phosphates. Applicant states that the present claims achieves a reduction in cooking shrinkage compared to a marinade that contained phosphates. Such argument is not commensurate in scope with the claims as the claims do not exclude phosphate from being present as they are open ended through the use of the transitional phrase “comprising”, therefore allowing additional ingredients to be present. 
Again, as stated above, applicant has not provided a showing detailing the specific ingredients and amounts in the inventive marinade and comparative marinade to showing unexpected results. 



Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791